WlEST, C. J.
(concurring). I concur in the result. I do not place any decisive importance upon the direction given the police officers by their chief to “watch for defendant’s automobile.” This constituted no more reason for arrest than would direction given by a town bell-ringer. Power to arrest without a warrant is not vested in police officers, high or low, but arises, if at all, upon reliable information creating a reasonable belief, not only that a crime has; been committed but as well that the person arrested committed it.
I cannot sanction the quotation from Hale. It is unfortunate that the word “suspicion” was employed by Hale, as it imports something less than belief based on reasonable grounds; while, in fact, the power, if exercised, must be justified upon belief based on reasonable grounds and not upon mere suspicion. The learned circuit judge well stated the law upon this subject in his instruction to the jury:
“I say to you as á matter of law that it is not necessary that an officer should be armed with a warrant in order to justify him in making an arrest in case of a felony provided the felony is committed in his *603presence or providing he is possessed of such facts and has knowledge of such circumstances that he may be said to reasonably believe that the defendant or the one arrested has committed or is committing a felony. If the officer making the arrest is possessed of such information that in the exercise of reason and common sense in a fair way he can say that he believes that the man who is about to be arrested committed a felony or is committing a felony, then he is justified in arresting the man even though the officer does not have a warrant in his possession at the time and that is the test on that phase of this case. If from what you have heard here in the proof you believe it has been shown here beyond a reasonable doubt that these officers were justified in making the arrest because they had reason to believe and did believe_ in a reasonable way that this defendant had committed or was then committing a felony the arrest would be justified and the possession by the officers of the evidence offered here would be lawful and therefore it would be admissible.”
The evidence at the trial sent the question of the legality of defendant’s arrest to the jury.
Fellows and Bird, JJ., concurred; with Wiest, C. J.